DETAILED ACTION
This action is in response to the application filed 8/3/2018 and subsequent amendment filed 10/12/2018.
Claims 1-27 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 16 should recite “a user information” in the fifth line of the claim to provide proper antecedent basis.













Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed to a “computer readable medium” which is not defined within applicant’s specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "such as" is recited several times in both claim 13 and claim 27, and renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The value terms are relative terms which renders the claim indefinite. Claim 15, along with parent claims 1 and 12, provide no context for which the recited values are concerned.  The examiner believes the intended dependence of claim 15 was that of claim 13, as claim 13 is directed to the calculation of the “score” and would thus provide context to the values listed in claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a computer system embodied on one or more computer readable medium”, where such “medium” may be interpreted as being a carrier wave carrying computer program code which fails to meet the 35 U.S.C. 101 requirement that the invention be a “process, machine, manufacture, or composition of matter”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hujsak (US 2018/0240359).

As per claim 1, Hujsak teaches the following:
a method for providing the interactive provision of meal plans to enhance human health goals, including positive body functions, health goals and disease prevention, (see abstract), said method comprising a computerized system for: 
receiving via a computerized network user information relating to user demographics and human health goals.  As Hujsak teaches in paragraph [0120], and corresponding Fig. 9, a user profile is formed from choices made by a user of an application, where said profile includes demographic information.  Hujsak further shows in Fig. 11K an interface where a user may enter health conditions and health goals; 
developing a user profile to include options for meals to be selected by the user based upon the received user information.  As Hujsak teaches in paragraph [0018], food designs are recommended to fit consumers’ unique nutritional requirements based on their personal profiles; 
transmitting to the user the meal options.  As Hujsak shows in Fig. 11D, meal options are presented through a user interface; 
receiving from user the meal options selected by the user.  As Hujsak teaches in paragraph [0142], and corresponding Fig. 11E, a meal may be selected through “Plan Meal” button 1122; 
rating the user selected meal options to formulate rating values for the selected meals.  As Hujsak teaches in paragraph [0143], and corresponding Fig. 11F, a nutritional breakdown (rating values) of the selected meal is presented; 
transmitting to the user the rating values for the selected meals and allowing the user to revise the options to enhance the rating values for the revised selections.  As Hujsak teaches in paragraph [0143], and corresponding Fig. 11F, a nutritional breakdown (rating values) of the selected meal is presented.  Hujsak further shows a “Back to Menu” button in the top left corner of the figure (revise the options); 
receiving any revised selected meals from the user.  As Hujsak shows in Fig. 11H, upon the user selecting the “Back to Menu” option, the user would be able to select a different meal option, i.e., revise selected meals; and 
transmitting to the user any revised rating values for any revised selected meals.  As Hujsak shows in Fig. 11I, the nutritional breakdown for the newly selected meal would be presented.
The examiner would like to further note that meals appear to be able to be edited by the user as seen in Fig. 11C, and would thus influence rating vlues.

Regarding claim 2, Hujsak teaches the method of claim 1 as described above.  Hujsak further teaches the following:
providing to the user, research tools to allow user to make the selection of the meal options.   As Hujsak shows in Fig. 11E, peer reviews of meals may be presented, thus providing the user “research tools” to aid in making meal selections.

Regarding claim 3, Hujsak teaches the method of claim 1 as described above.  Hujsak further teaches the following:
providing the user an option to add laboratory information to the user information.  As Hujsak teaches in paragraph [0126], user information 448 may include health-related information of a user, such as information from diagnostic laboratory tests.

Regarding claim 5, Hujsak teaches the method of claim 3 as described above.  Hujsak further teaches the following:
the determination of the body functions, the disease preventions or combinations of the foregoing are determined based upon the laboratory information.  As Hujsak teaches in paragraph [0126], the laboratory information is included in user information 448. Hujsak further teaches in paragraph [0092] of determining which foods are beneficial for preventing disease.  Further see paragraphs [0094], [0108], and [0150].  Hujsak further teaches in paragraph [0126], that the user information 448 is used to provide nutritional guidance.

Regarding claim 7, Hujsak teaches the method of claim 1 as described above.  Hujsak further teaches the following:
the user information relating to the human health goals may include healthy vision, building muscle, more energy, healthy immune system, hair growth, healthy skin, healthy nails, healthy heart, weight loss, managing blood pressure, managing cholesterol, mental sharpness, PH level, cancer fighters, anti inflammatory, healthy bones, enhanced metabolism, fight type 2 diabetes or combinations thereof.  As Hujsak teaches in paragraph [0148], and corresponding Fig. 11K, example health goals may be that of “fat loss” and “better skin”.

Regarding claim 8, Hujsak teaches the method of claim 1 as described above.  Hujsak further teaches the following:
the user information relating to positive body function may include cancer protection, anti-inflammatory, antioxidant, reduce bone loss, immunity booster, reduce LDL cholesterol, heart healthy or combinations thereof.  As Hujsak teaches in paragraph [0150], the application allows users to select preferences for avoiding specific diseases.

Regarding claim 9, Hujsak teaches the method of claim 1 as described above.  Hujsak further teaches the following:
the user information relating to disease prevention may include cancer, type 2 diabetes, osteoporosis, cardiovascular, inflammation, obesity or combinations thereof.  As Hujsak teaches in paragraph [0150], the application allows users to select preferences for avoiding specific diseases.

Regarding claim 10, Hujsak teaches the method of claim 1 as described above.  Hujsak further teaches the following:
providing the user the option to purchase customized raw foods, ingredients to make the selected meals, customized prepared meals and combinations thereof.  As Hujsak teaches in paragraph [0142], and corresponding Fig. 11E, a “Add Ingredients to Cart” button is presented in association with a selected meal.

Regarding claim 11, Hujsak teaches the method of claim 10 as described above.  Hujsak further teaches the following:
the purchased options may be shipped to a selected destination.  As Hujsak shows in Fig. 11J, a user account includes a payment method and shipping address, thus providing capability for shipping the user cart order.  

Regarding claim 12, Hujsak teaches the method of claim 1 as described above.  Hujsak further teaches the following:
the rating values constitute an optimizer score.  As Hujsak shows in Fig. 11F, metrics (optimizer score) are presented for a selected meal specific for each user.

Regarding claim 14, Hujsak teaches the method of claim 12 as described above.  Hujsak further teaches the following:
the optimizer score consists of several levels that delineate how effective the selected meal plans meet the human health goals.  As Hujsak shows in Fig. 11F, metrics (several levels of optimizer score) are presented for a selected meal specific for each user.  

Regarding claim 15, Hujsak teaches the method of claim 12 as described above.  Hujsak further teaches the following:
a score of 140 or over is the genius level, 120-139 is the smarty pants level, 110-119 is the bright level, 90-109 is the average level, 70-89 is the slacker level, 40-69 is the blockhead level and below 40 is the fool level.  As Hujsak shows in Fig. 11F, various numerical scores are given to meals.

As per claim 16, Hujsak teaches following:
a computer system embodied on one or more computer readable medium, (see paragraph [0169]), the computer system adapted to communicate with a communication network, (see Fig. 1), and comprising: 
computer readable program code configured to - develop a user profile based upon the user information.  As Hujsak teaches in paragraph [0120], and corresponding Fig. 9, a user profile is formed from choices made by a user of an application; 
search databases to identify ingredients for meals, raw foods, meals and combinations based upon user information.  As Hujsak teaches in paragraph [0018], food designs are recommended to fit consumers’ unique nutritional requirements based on their personal profiles.  Further see paragraph [0009] for food databases; 
identify compliant meals to meet the user information.  As Hujsak teaches in paragraph [0018], food designs are recommended to fit consumers’ unique nutritional requirements based on their personal profiles; 
transmit to the user, via the communications network, meal information identifying the compliant meals from which the user may make a selection.  See Fig. 11D; 
receive from the user via the communications network, the meal selections.  As Hujsak teaches in paragraph [0142], and corresponding Fig. 11E, a meal may be selected through “Plan Meal” button 1122; and 
transmit to the user the rating values of the meal selections.  See Fig. 11F.  

Regarding claim 17, Hujsak teaches the system of claim 16 as described above.  Hujsak further teaches the following:
the data bases include proprietary data bases for disease prevention, food nutrition, healthy body function, and partner food suppliers.  As Hujsak teaches in paragraph [0009], a core knowledge database contains nutrition-related topics and biological conditions (body function and disease).  Hujsak further discusses a “shopping cart” in paragraph [0142], for ordering food online, which indicates a food supplier.

Regarding claim 18, Hujsak teaches the system of claim 16 as described above.  Hujsak further teaches the following:
	
the computer code is configured to transmit to the user the minerals, vitamins, phytochemicals, positive body functions, benefits towards custom health goals, disease prevention capabilities, PH level, calories, salt level, sugar level and cholesterol level in each meal before deciding whether to eat that food.  See Fig. 11I where various levels of a selected meal are presented which indicate benefits towards goals. 

Regarding claim 19, Hujsak teaches the system of claim 16 as described above.  Hujsak further teaches the following:
the computer code is configured to adjust the information provided as per the quantity of the meal to be eaten.  As Hujsak shows in Fig. 11F, each nutritional breakdown has “Servings” setting with + and – controls.

Regarding claim 20, Hujsak teaches the system of claim 16 as described above.  Hujsak further teaches the following:
the computer code is configured to transmit to the user the daily cumulative amount of minerals, vitamins, phytochemicals, positive body functions, benefits towards custom health goals, disease prevention capabilities, PH level, calories, salt level, sugar level and cholesterol level based upon the quantities of the meals eaten.  See Fig. 11C, “Food Log”, and corresponding paragraph [0140].

Regarding claim 21, Hujsak teaches the system of claim 19 as described above.  Hujsak further teaches the following:
the computer code is configured to transmit to the user what raw foods, ingredients, meals and quantities are needed to maximize the user's rating score for the balance of the day.  As Hujsak shows in Fig. 11E, raw food ingredients and quantities of said ingredients are shown for a selected meal.

Regarding claim 22, Hujsak teaches the system of claim 16 as described above.  Hujsak further teaches the following:
the computer code is configured to transmit to the user recommended raw foods, ingredients and meals that the user will enjoy and will maximize user's Optimizer score based upon the users prior raw food, ingredient and meal selections.  See paragraph [0018], histories of eating patterns.

Regarding claim 23, Hujsak teaches the system of claim 16 as described above.  Hujsak further teaches the following:
the computer code is configured to transmit to the user the raw foods, meals, their constituent ingredients and quantities associated with achieving each selected health goal.  See paragraph [0018].  

Regarding claim 24, Hujsak teaches the system of claim 21 as described above.  Hujsak further teaches the following:
the computer code is configured to receive from the user his selection of user's favorite raw foods, ingredients and meals, whereupon user's favorites may be included in subsequent suggested raw foods, ingredients and meals.  See paragraph [0126], where the user’s palette preferences for food are considered.

Regarding claim 25, Hujsak teaches the system of claim 16 as described above.  Hujsak further teaches the following:
the computer code is configured to reverse engineer the choice of raw foods, ingredients and meals that will help user achieve user's health goals.  As Hujsak teaches in paragraph [0120], a meal recommendation process begins with receiving a set of user profiles, and build meal plans from there, which is interpreted as “reverse engineering” as the process does not begin with the food ingredients.

As per claim 26, Hujsak teaches the following:
a system for providing the interactive provision of raw foods, ingredients and meal plans to enhance human health goals, including positive body functions, health goals and disease prevention, (see abstract), the system comprising: 
a microprocessor, (see paragraph [0169]); 
a memory coupled to the microprocessor, (see paragraph [0169]); 
a network interface device operatively connected to the microprocessor for communicating via a communications network, (see Fig. 1); and 
instructions stored in the memory and executable by the microprocessor to: 
develop a profile for user responsive to receipt of user information, said profile being defined as a function of the human health goals and other user input information, said profile including the development of food and meal choices.  As Hujsak teaches in 
search databases to determine the profile meets the human health goals and other user input information.  See paragraph [0009] where databases of relational information are kept, including how specific foods meet specific goals; 
identify compliant foods, meals and rated values for same, to allow user to input his selection of foods and meals.  As Hujsak teaches in paragraph [0018], food designs are recommended to fit consumers’ unique nutritional requirements based on their personal profiles; 
transmit to user via the communications network information associated with the compliant meals and their rated values.  See Fig. 11D; and 
allow for interactive transmittal of information between the user and the system.  See paragraph [0036], nutritional application platform 110 in communication with client devices.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak as applied to claims 1 and 3, in view of Barfield (US 2014/0324459).

Regarding claim 4, Hujsak teaches the method of claim 3 as described above.  However, Hujsak does not explicitly teach of a blood or urine test.  In a similar field of endeavor, Barfield teaches of monitoring health information (see abstract).  Barfield further teaches the following:
	the laboratory information may include blood results, urine results or both of these results.  As Barfield teaches in paragraph [0036], a device may receive medical record information including laboratory test information (e.g., a blood test and/or urine test result).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the laboratory information of Hujsak with the blood and/or urine test of Barfield.  One of ordinary skill would have been motivated to have made such modification because such tests benefit a user in providing a clearer picture of the user’s overall health, and thus more accurate meal recommendations.  Furthermore, Hujsak teaches in paragraph [0150], “the concussion application may 

Regarding claim 6, Hujsak teaches the method of claim 3 as described above.  However, Hujsak does not explicitly teach of the levels recited in the claim.  In a similar field of endeavor, Barfield teaches of monitoring health information (see abstract).  Barfield further teaches the following:
	laboratory information may include: sodium level, potassium level, glucose Level, total protein, calcium serum level, triglyceride level, cholesterol level, HDL, LDL, PSA level, TSH level, PH level, vitamin D, vitamin B12 level, CRP or combinations of the foregoing.  As Barfield teaches in paragraph [0036], a device may receive medical record information including laboratory test information (e.g., blood glucose level, a sodium level, a potassium level, a urea level, a creatine level, etc.).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the laboratory information of Hujsak with the medical levels of Barfield.  One of ordinary skill would have been motivated to have made such modification because such tests benefit a user in providing a clearer picture of the user’s overall health, and thus more accurate meal recommendations.  Furthermore, Hujsak teaches in paragraph [0150], “the concussion application may receive information on the state of a user including existing health information, current nutritional deficiencies, genetics, and health concerns”.




Allowable Subject Matter
Claims 13 and 27 are rejected under 35 U.S.C. 112 and are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any 35 U.S.C. 112 issues are alleviated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumakonam (US 2019/0130786), recipe planner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175